Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39410 Page 1 of 21



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                        UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14           Plaintiff,                      MEMORANDUM OF POINTS AND
                                             AUTHORITIES IN SUPPORT OF
15            v.                             ESET, LLC AND ESET, SPOL. S.R.O.’S
                                             RENEWED MOTION FOR SUMMARY
16 ESET, LLC, et al.,                        JUDGMENT OF INVALIDITY BASED
                                             ON INDEFINITENESS OF THE TERM
17           Defendants.                     “DOWNLOADABLE”
18                                           Judge:   Hon. Cathy Ann Bencivengo
19
20                                           PER CHAMBERS RULES, NO ORAL
     AND RELATED COUNTERCLAIMS.              ARGUMENT UNLESS SEPARATELY
21                                           ORDERED BY THE COURT

22
23
24
25
26
27
28

                                                                             17cv0183
     45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39411 Page 2 of 21



 1                                                 TABLE OF CONTENTS
 2
                                                                                                                        Page
 3 I.         INTRODUCTION .................................................................................................. 1
 4 II.        FACTUAL BACKGROUND................................................................................. 2
 5            A.       “Downloadable” As Used in the Intrinsic Record of the Asserted
                       Patents........................................................................................................... 2
 6
              B.       The Claim Construction Hearing and this Court’s Markman Order............ 2
 7
              C.       No Finjan Expert Could Determine the Scope of “Small.” ......................... 4
 8
                         1.        Finjan’s ’844 Infringement Expert: Dr. Cole .................................. 4
 9
                         2.        Finjan’s ’780 and ’086 Infringement Expert: Dr.
10                                 Mitzenmacher .................................................................................. 8
11                       3.        Finjan’s ’621 and ’755 Infringement Expert: Dr.
                                   Medvidović...................................................................................... 8
12
                         4.        Finjan’s ’621 and ’755 Invalidity Expert: Dr. Goodrich ................ 9
13
     III.     LEGAL STANDARD OF INDEFINITENESS ................................................... 10
14
     IV.      ARGUMENT ........................................................................................................ 11
15
                       “Small” Is a Term Of Degree with No Intrinsic Evidence Supporting a
16                     Definitive Scope. ........................................................................................ 11
17                     Finjan’s Own Experts’ Disagreement on the Definition of “Small”
                       Further Demonstrates the Term Has No Definitive Scope. ....................... 13
18
                       Finjan’s Previous Arguments Opposing Summary Judgment Fail to
19                     Demonstrate a Material Issue of Fact......................................................... 15
20 V.         CONCLUSION..................................................................................................... 17
21
22
23
24
25
26
27
28

                                                                    i                                                        17cv0183
     45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39412 Page 3 of 21



 1                                            TABLE OF AUTHORITIES
 2
                                                                                                                     Page(s)
 3
      Cases
 4
   Abdou v. Alphatec Spine, Inc.,
 5
     No. 12-CV-1804 BEN (RBB), 2014 U.S. Dist. LEXIS 163044
 6   (S.D. Cal. Nov. 19, 2014) ............................................................................................. 16
 7 Apple, Inc. v. Samsung Elecs. Co.,
 8   932 F. Supp. 2d 1076 (N.D. Cal. 2013) ........................................................................ 13
 9 Datamize, LLC v. Plumtree Software, Inc.,
      417 F.3d 1342 (Fed. Cir. 2005) ........................................................................ 10, 12, 13
10
11 DDR Holdings, LLC v. Hotels.com, L.P.,
      773 F.3d 1245 (Fed. Cir. 2014) .................................................................................... 11
12
   Dow Chem. Co v. Nova Chems. Corp. (Can.),
13
      803 F.3d 620 (Fed. Cir. 2015) ...................................................................................... 10
14
   Elekta Instrument S.A. v. O.U.R. Sci. Int’l, Inc.,
15    214 F.3d 1302 (Fed. Cir. 2000) .................................................................................... 11
16
   Godo Kaisha IP Bridge 1 v. Broadcom Ltd.,
17    No. 2:16-CV-134-JRG-RSP, 2016 U.S. Dist. LEXIS 155753
18    (E.D. Tex. Nov. 9, 2016) .............................................................................................. 12

19 Halliburton Energy Servs., Inc. v. M-I LLC,
      514 F.3d 1244 (Fed. Cir. 2008) .............................................................................. 10, 12
20
21 Innovative Display Techs. LLC v. Acer Inc.,
      No. 2:13-CV-522-JRG, 2014 U.S. Dist. LEXIS 118422
22    (E.D. Tex. Aug. 26, 2014) ............................................................................................ 12
23 Input/Output, Inc. v. Sercel, Inc.,
24    No. 5:06-CV-236, 2008 U.S. Dist. LEXIS 124418
      (E.D. Tex. Apr. 28, 2008) ............................................................................................. 11
25
26 Interval Licensing LLC v. AOL, Inc.,
      766 F.3d 1364 (Fed. Cir. 2014) .................................................................................... 10
27
28

                                                              ii                                                 17cv0183
      45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39413 Page 4 of 21



 1                                           TABLE OF AUTHORITIES
 2                                                         (Continued)
 3                                                                                                                 Page(s)
 4 Cases (Cont.)
 5
   Nautilus, Inc. v. Biosig Instruments, Inc.,
 6   572 U.S. 898 (2014) .......................................................................................... 10, 14, 16
 7 Oakley, Inc. v. Sunglass Hut Int’l,
 8   316 F.3d 1331 (Fed. Cir. 2003) .............................................................................. 10, 15
 9 Phillips v. AWH Corp.,
      415 F.3d 1303 (Fed. Cir. 2005) .................................................................................... 11
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             iii                                               17cv0183
      45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39414 Page 5 of 21



 1 I.         INTRODUCTION
 2            Pursuant to this Court’s Order of July 23, 2020 (D.I. 802), Defendants and
 3 Counter-Plaintiffs ESET, LLC and ESET, spol. s.r.o. (collectively referred to as
 4 “ESET”), file this memorandum in support of their renewed motion for summary
 5 judgment of invalidity based on indefiniteness of the term “Downloadable” in U.S.
 6 Patent Nos. 6,154,844, 6,804,780, 8,079,086, 9,189,621, and 9,219,755. See D.I. 478.
 7 Based upon the disclosures of the asserted patents, the parties’ arguments, and a
 8 thorough review of the record, the Court properly construed “Downloadable” as “a small
 9 executable or interpretable application program which is downloaded from a source
10 computer and run on a destination computer.” D.I. 195 at 3 (emphasis added). 1 “Small”
11 is term of relative degree, and in the context of the asserted patents it has no technical
12 meaning and no defined boundaries in either the intrinsic or extrinsic record developed
13 in this case.
14            The law requires that a term of degree be specific enough that a person of ordinary
15 skill in the art recognize and understand its bounds—yet “small” has no accepted,
16 recognized meaning with respect to a “Downloadable” to those of skill in the art. All
17 four of Finjan’s experts, when asked what constitutes “small” during expert discovery,
18 provided different answers. And as demonstrated by Dr. Cole’s sworn trial testimony,
19 size does not matter when determining what constitutes “small” because a two terabyte
20 Downloadable would meet his “construction” of the term “small.”                    The term
21 “Downloadable” is hopelessly indefinite.
22            Because claim construction is a matter of law and “small” has no accepted
23 definition in either the intrinsic or extrinsic record, its plain and ordinary meaning should
24 control. Yet, Finjan’s experts cannot agree on the scope of the term. Moreover, Dr.
25 Cole construed the term at trial in such a way that he entirely rewrote the definition as
26 related to “whether the Downloadable is installed” and failed to apply any semblance of
27 the “plain and ordinary” meaning of “small.” ESET is entitled to summary judgment of
28
     1
         All emphasis is added unless stated otherwise.
                                                 1                                    17cv0183
     45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39415 Page 6 of 21



 1 invalidity based on indefiniteness of the term “Downloadable.”
 2 II.        FACTUAL BACKGROUND
 3            A.    “Downloadable” As Used in the Intrinsic Record of the Asserted
 4                  Patents
 5            As explained in this Court’s claim construction ruling, “Downloadable” first
 6 appears in the specification of U.S. Patent No. 6,167,520 (“the ’520 patent”) and its
 7 continuation, U.S. Patent No. 6,480,962 (“the ’962 patent”), as “a small executable or
 8 interpretable application program which is downloaded from a source computer and
 9 run on a destination computer.” D.I. 195 at 2 (italics in original).
10            This Court further explained that the specification of U.S. Patent No. 6,092,194
11 (“the ’194 patent”) and its continuation, the ’780 patent, define “Downloadable” as “an
12 executable application program which is downloadable from a source computer and run
13 on the destination computer.” Id. (italics is original). The ’194 specification provides
14 non-limiting examples of “Downloadables” as application programs such as Java™
15 applets and JavaScripts™ scripts. Id.
16            The Court further explained that the ’844 patent defines “Downloadable” as “an
17 executable application program which is downloadable from a source computer and run
18 on the destination computer and also includes references to small executable and
19 interpretable application programs as examples of a Downloadable.” Id. at 2-3 (italics in
20 original). The ’844 patent incorporates by reference the ’520 and ’194 patents. Id. at 3.
21            The ’844 patent is a continuation-in-part of the ’962 and ’780 patents, and
22 incorporates those patents by reference. Id. Its continuation patents, including the ’086,
23 ’621, and ’755 patents, do not include a definition of “Downloadable”, but incorporate
24 by reference both the ’962 and ’780 patents. Id.
25            B.    The Claim Construction Hearing and this Court’s Markman Order
26            On September 25-26, 2017, this Court held its Markman Hearing. D.I. 478-4. At
27 the Markman Hearing, the potential that incorporating the word “small” in the
28 construction of the term “Downloadable” may lead to indefiniteness was discussed:

                                                2                                   17cv0183
     45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39416 Page 7 of 21



 1            THE COURT: But given that the Court has found that Downloadable
 2            includes both executable and interpretable, the only issue now here is this
              small and whether that should be imported into the definition in the ’621 and
 3            the ’755 when it’s not specifically in those…. But if it contradicts that any
 4            of these examples are not, in fact, small, then I’m wondering if I’m creating
              a problem that shouldn’t be there.
 5
              MR. PENNER: I don’t -- I mean, all of those examples could be small.
 6
              There’s nothing that prohibits.
 7
              THE COURT: I don’t know what small means.
 8
              MR. PENNER: We don’t either, your Honor.
 9
10            THE COURT: What is small in the terms of a program? Would I then be
              making this definition indefinite by saying it’s got to be small? But what
11            does that connotate, that the Downloadable doesn’t apply in this context of
12            these two patents because it’s not small?
13            MR. PENNER: And I think that’s accurate, your Honor … [J]ust because
14            the patentee defines something doesn’t make it definite. And the definition
              here was created … because it’s a term of degree, is it sufficiently definite.
15            And that’s a secondary question that we would address, but at this stage the
16            question is what should it be given at its interpretation, and it’s exactly what
              the patentee described in its meaning which is a small executable or
17            interpretable application program.
18 Id. at 66-68.
19            At the hearing, Finjan’s counsel expressed concern that the proposed construction
20 might support an indefiniteness defense. Mr. Andre explained to the Court:
21            Your Honor? Mr. Hannah and I think your Honor hit on a very important
22            point. You have two possible ways you can interpret this patent, either one,
              because you have competing definitions, one going back to the ’780 and one
23            going back to the ’984 patent which these patents go back to, and the other
24            one is introducing the issue of small. And you can choose between the two.
              It’s something that we think the first one is right because it was the original -
25            - in the original application. It is was what the PTAB interpreted it to be.
26
              What they’re trying to do here, as you just highlighted, is they’re
27            introducing ambiguity in a definiteness issue so they can bring that to the
28            Court’s attention. As your Honor knows, if you have competing
              constructions and the Court can reasonably interpret the claims to be valid, it
                                                 3                                     17cv0183
     45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39417 Page 8 of 21



 1            should do so.
 2 Id. at 68.
 3            Based on the record evidence, this Court ultimately concluded that the term
 4 “Downloadable” for all five asserted patents should be construed consistently and
 5 determined that the construction should be “a small executable or interpretable
 6 application program which is downloaded from a source computer and run on a
 7 destination computer.” D.I. 195 at 2.
 8            C.    No Finjan Expert Could Determine the Scope of “Small.”
 9            During expert discovery, ESET sought clarification from Finjan’s experts on how
10 one of skill in the art would have understood the boundaries of “small” for a
11 “Downloadable” as that term appears in the incorporated ’520 and ’962 patents. That
12 determination is critical to determining the “public notice” function of claims, and
13 specifically, what is within the scope of the asserted claims and what is beyond that
14 scope. Finjan’s experts could not provide a consistent response, demonstrating precisely
15 why the term is indefinite.
16                  1.    Finjan’s ’844 Infringement Expert: Dr. Cole
17            When asked at his deposition what “small” meant within the context of the claims
18 of the ’844 patent for the term “Downloadable,” Dr. Cole provided multiple answers.
19 Dr. Cole first testified that “small” means “[i]t’s one of those where you can tell
20 something really large, you can tell something small, it doesn’t give an exact number …
21 [Y]ou would have to look at the scenario to see if it fits under the context of a
22 downloadable … You’d have to look at the context and how it’s used.” D.I. 478-5
23 (Cole Deposition) at 168:20-25; 169:9-10. For Dr. Cole, the context for analysis is
24 “[j]ust on what you’re downloading, what is the size relative to other things that are
25 being downloaded.” Id. at 169:13-15. Dr. Cole also testified that the definition of
26 “small” “could potentially change” “depending on speed of computers.” Id. at 169:23-
27 24.
28

                                                4                                   17cv0183
     45119387.2
Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39418 Page 9 of 21



 1            When asked what Dr. Cole understood “small” to mean as an expert, he testified:
 2 “Something of a relative small size. Something that is not really large … Like a three
 3 gig word executable, I wouldn’t consider to be small … something that was of
 4 reasonable size, that wasn’t extremely large, it wasn’t multiple gigs.” Id. at 170:17-20;
 5 171:19-21. When asked again what “small” meant to him, Dr. Cole affirmed it to mean:
 6 “typically it’s not multiple gigs.” Id. at 172:20. Given the vast increases in download
 7 speeds from 1996 (14.4 to 28.8 kilobits/second) to current-day Internet download speeds
 8 (50 to 100 Megabits/second), even a multiple megabyte file would have been large in the
 9 1997 timeframe when the earliest Finjan applications were filed. D.I. 478-9 (Orso
10 Deposition) at 168:13-169:15.
11            When asked to reconcile his multiple, highly fluid definitions by providing a
12 range for his definition of “small,” Dr. Cole stated: “Small would be something of
13 reasonable size that wouldn’t be multiple gigs that you would be downloading.” D.I.
14 478-5 at 172:24-25; 173:1-6. Cole then defined a reasonable size as, “It could be a few
15 megs, could be 20 megs, could be 40 megs. Like I said, something that’s not multiple
16 gigs or really large.” Id. at 173:8-10.
17            When asked at trial how small a Downloadable need be to fall within the scope of
18 the claims of the ’844 patent, Dr. Cole disavowed his prior testimony that a small file
19 “wouldn’t be multiple gigs” and presented an entirely new theory that “small” depended
20 upon whether or not the Downloadable was installed on the user’s computer. See, e.g.,
21 D.I. 805 (Trial Testimony Day 3 – Dr. Cole) at 397:12-400:6; 403:11-404:2. Moreover,
22 despite the definition of “small” expressly requiring a relative quantity, in his opinion:
23            the definition of small is not based on a number. It’s based on whether it
24            requires installation or not, not all executables are going to be
              Downloadables because there could be some large executables and those are
25            going to be Downloadables. But based on the Court’s claim construction,
26            any executable that is small that doesn’t require installation, which from an
              expert is a very clear, concise definition is going to fit the definition of
27            Downloadable.
28 Id. at 408:2-11 (emphasis added).

                                                 5                                    17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39419 Page 10 of
                                       21


 1            Far from clarifying what constituted a “small” executable or interpretable
 2 application program, Dr. Cole added a new layer of ambiguity to the definition of
 3 Downloadable by testifying “[t]he file could be small if it doesn’t require installation,
 4 or it won’t be small if it requires installation” and thus “small depends on the
 5 function.” Id. at 414:8-14; 415:7-15. Merriam Webster defines “small” as “having
 6 comparatively little size or slight dimensions.”2 And dictionary.com similarly defines
 7 the term as “of limited size; of comparatively restricted dimensions; not big; little.” 3 In
 8 other words, the definition of “small” is based on “size.” Yet, Dr. Cole testified at trial
 9 that size doesn’t matter. Id. at 404:23-405:2 (“Q: So to you, size doesn’t matter; is that
10 right? A: With small executable, we’re using whether it requires installation or not, so
11 the size or number, that doesn’t matter.”). In other words, Dr. Cole did not apply the
12 plain and ordinary meaning of small, instead he usurped the Court’s role to provide a
13 novel construction of the term “Downloadable.” Dr. Cole literally inverts the standard
14 definition of small (i.e., size matters) by claiming the exact opposite (i.e., that size
15 doesn’t matter).
16            Dr. Cole’s novel construction, espoused for the first time at trial, is made of whole
17 cloth, and has no support in the intrinsic record, the extrinsic record, his expert report or
18 his expert deposition testimony, or that of any other Finjan expert. 4 And in sharp
19 contrast to his expert deposition testimony, where he testified that “small” could change
20 over time, Dr. Cole testified at trial that “small” was independent of the size of the file
21 being downloaded, the speed of the computer, or when the patent was being asserted.
22
     2
       See https://www.merriam-webster.com/dictionary/small.
23   3
       See https://www.dictionary.com/browse/small?s=t.
     4
       In addition, at the summary judgment hearing this Court asked Finjan’s attorney’s
24   “What would be an example of a Downloadable that is not small.” Summary Judgment
     Hearing Tr. at 13:25-14:1. The Court further asked: “Is there a concrete example where
25   they [the experts] would say if they were running programs that downloaded this, it
     would not be covered by this patent because it is not small.” Id. at 14:8-10. Finjan did
26   not argue, as it now does through Dr. Cole’s trial testimony, that “installation” was the
     key. Instead, Mr. Hannah’s response demonstrated that “size” was the important factor
27   noting: “But executables that are going to be gigabytes, that’s when they’re talking about
     the different sizes and things like that. If you’re thinking about gigabytes and these huge
28   massive programs that are going to be downloaded, those aren’t going to be considered
     downloadables…” Id. at 14:21-25.
                                                  6                                    17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39420 Page 11 of
                                       21


 1 Compare D.I. 478-5 at 169:23-24, with D.I. 805 at 415:7-416:5. Moreover, at his
 2 deposition, Dr. Cole was given every opportunity to express his opinion that “small”
 3 meant “non-installed,” but he never offered that opinion. D.I. 478-5 at 166:5-173:20.
 4 Dr. Cole’s new “non-installed” construction first espoused at trial directly contradicts his
 5 deposition testimony. For example, during his expert deposition, Dr. Cole was asked:
 6 “And as one of skill in the art attempting to apply that in this case, when you saw the
 7 word “small,” how big did you think that had to be before it would meet the limitation?”
 8 Id. at 171:15-18. Instead of responding that it had nothing to do with “size” but was
 9 related to whether the file was “installed,” Dr. Cole testified: “Once again, something
10 that was of reasonable size, that wasn’t extremely large, it wasn’t multiple gigs. It’s not
11 where at 100 megs it’s small, and at 101 megs, it’s no longer small. It’s relative to what
12 you’re downloading, what you’re working on.” Id. at 171:19-24. Dr. Cole said nothing
13 at all about “installation,” rather, he testified that small was determined by the size
14 “relative” to other files being downloaded. Dr. Cole’s definitional epiphany reflects
15 Finjan’s stark realization that its experts had utterly failed to account for the
16 indefiniteness of the claim term and sought to salvage the patents through a wholesale
17 change in testimony.
18            Dr. Cole’s new definition of “small” as being based on “installation” also lacks
19 specification support. A word search of the ’520 patent (the original patent defining
20 “Downloadable” as containing the word “small”) and the ’844 patent on which Dr. Cole
21 opined, reveals that neither the word “install” nor any variation thereof appears in either
22 specification. Thus, there is no support for the proposition that the patentee might have
23 meant that the term “small” should be understood by one of skill in the art as anything
24 other than its plain and ordinary meaning, much less any explanation as would fulfill the
25 public notice function of the claims.
26            Remarkably, Dr. Cole testified at trial that even a two terabyte non-installed
27 executable would be “small” within his understanding of the Court’s construction for the
28 claims of the ’844 patent: “That would be extremely unusual, but if it didn’t require

                                                7                                   17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39421 Page 12 of
                                       21


 1 installation, then, yes, that would fit the requirement of being small.” D.I. 805 at
 2 464:17-22. By way of comparison, two terabytes of data would fill more than 400 DVD
 3 disks holding 4.7 gigabits each! Such a result is clearly absurd and completely at odds
 4 with the plain and ordinary meaning of the term “small.”
 5                 2.    Finjan’s ’780 and ’086 Infringement Expert: Dr. Mitzenmacher
 6            Dr. Mitzenmacher’s deposition testimony is also at odds with Dr. Cole’s novel
 7 construction that requires “small” to ignore size and to focus on whether the application
 8 is “installed.” When asked what “small” meant in the context of the claims of the ’780
 9 and ’086 patents for the term “Downloadable,” Dr. Mitzenmacher testified “there are
10 many examples of things … under, you know, the -- the 10 megabyte range … So many
11 of the files would be even much smaller than -- than 10k … 10 kilobytes.” D.I. 478-6
12 (Mitzenmacher Deposition) at 71:16-25; 72:1-8. To Dr. Mitzenmacher, the definition of
13 “small” would not have changed between 1996 and 2018. Id. at 72:15-25; 73:1-10. At
14 his expert deposition, Dr. Mitzenmacher did not ascribe to Dr. Cole’s novel construction
15 of the word “small” as being based on “installation,” instead Dr. Mitzenmacher provided
16 a “size” range. Despite having ample opportunity, Dr. Mitzenmacher did not offer any
17 opinion in his expert report or at his deposition that the plain and ordinary meaning of
18 “small” should be abandoned in favor of a construction that focuses on whether or not
19 the file is “installed.”
20                 3.    Finjan’s ’621 and ’755 Infringement Expert: Dr. Medvidović
21            Similarly, Dr. Medvidović did not agree with Dr. Cole’s testimony that “size
22 doesn’t matter.” Instead, when asked what “small” meant within the context of the
23 claims of the ’621 and ’755 patents for the term “Downloadable,” Dr. Medvidović’s
24 response was “as a rule of thumb, something that is part of a piece of content you’re
25 downloading as part of a web page, for example.” D.I. 478-7 (Medvidović Deposition)
26 at 116:12-16. When asked if there was a size limit to his interpretations of “small,” Dr.
27 Medvidović testified “I don’t know that it’s possible to ascribe a specific size limit.
28 Could be kilobytes to megabytes.” Id. at 116:17-22. Dr. Medvidović then provided a

                                               8                                  17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39422 Page 13 of
                                       21


 1 different definition for small when he testified “[i]t is an application program that would
 2 be smaller than something like Microsoft Word, which is hundreds of megabytes in
 3 size.” Id. at 117:3-9. Despite having ample opportunity, Dr. Medvidović also did not
 4 offer any opinion in his expert report or at his deposition that the plain and ordinary
 5 meaning of “small” should be abandoned in favor of a construction that focuses on
 6 whether or not the file is “installed.”
 7                  4.    Finjan’s ’621 and ’755 Invalidity Expert: Dr. Goodrich
 8            When asked what interpretation of “small” he applied to the term “Downloadable”
 9 in the context of considering prior art relevant to the ’621 and ’755 patents, Dr.
10 Goodrich responded that “[s]mall is a relative term” where something that is small is
11 contrasted with “something that would not necessarily be a small executable or
12 interpretable application program in that same context.”            D.I. 478-8 (Goodrich
13 Deposition) at 101:21-25; 102:1-10. When asked to provide an example of something
14 that is not “small,” Dr. Goodrich stated, “on the order of, you know, 5, 10 kilobytes, then
15 something on the order of gigabytes would be an example of something that’s not small
16 in that context.” Id. at 102:14-22. When asked how to determine if something is small
17 or not, Dr. Goodrich testified “that will always be clear from the context.” Id. at
18 103:23-24. When asked again to define “small,” Dr. Goodrich testified, it “depends on
19 what you’re comparing it to.” Id. at 106:23-24.
20            More importantly, Dr. Goodrich expressly contradicted Dr. Cole by stating that
21 installed programs could be considered a Downloadable.            When asked if Internet
22 Explorer, an executable that is “installed,” could be considered a Downloadable, Dr.
23 Goodrich testified “[I]t’s possible that it could be an … executable or not -- I mean the
24 downloadable or not, depending on what it’s being compared to. Small is a relative
25 term, so you have to compare it to something. So just in the isolation, one product could
26 be small or could be large, depending on what you’re comparing it to.” Id. at 103:7-20.
27 Dr. Goodrich did not testify that Internet Explorer could never be a Downloadable
28 because it is something that is installed, instead he testified that it could be a

                                                9                                  17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39423 Page 14 of
                                       21


 1 Downloadable but that one would have to compare the size of Internet Explorer to other
 2 files.
 3 III.       LEGAL STANDARD OF INDEFINITENESS
 4            The primary purpose of definiteness is to ensure that claims are written such that
 5 “they give notice to the public of the extent of the legal protection afforded by the
 6 patent, so that interested members of the public, e.g., competitors of the patent owner,
 7 can determine whether or not they infringe.” Oakley, Inc. v. Sunglass Hut Int’l, 316
 8 F.3d 1331, 1340 (Fed. Cir. 2003) (internal citations omitted). “A determination of claim
 9 indefiniteness is a legal conclusion that is drawn from the court’s performance of its duty
10 as the construer of patent claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d
11 1342, 1347 (Fed. Cir. 2005) (internal citations omitted), abrogated on other grounds by
12 Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014). When read in light of the
13 specification and the prosecution history, claims “must provide objective boundaries for
14 those of skill in the art.” Dow Chem. Co. v. Nova Chems. Corp. (Can.), 803 F.3d 620,
15 630 (Fed. Cir. 2015) (internal citation omitted).
16            Although in the past it was sufficient to identify only “some standard of
17 measuring the scope of the phrase,” the Supreme Court and Federal Circuit have now
18 articulated a higher standard for definiteness. “The claims, when read in light of the
19 specification and the prosecution history, must provide objective boundaries for those of
20 skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir.
21 2014). There is an indefiniteness problem if the claim language “might mean several
22 different things and no informed and confident choice is available among the contending
23 definitions.” Nautilus, 572 U.S. at 911 n.8 (internal citations omitted).
24            “The fact that [the patent holder] can articulate a definition supported by the
25 specification … does not end the inquiry. Even if a claim term’s definition can be
26 reduced to words, the claim is still indefinite if a person of ordinary skill in the art
27 cannot translate the definition into meaningfully precise claim scope.” Halliburton
28 Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1251 (Fed. Cir. 2008); see also

                                                10                                    17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39424 Page 15 of
                                       21


 1 Datamize, 417 F.3d at 1350 (“The scope of claim language cannot depend solely on the
 2 unrestrained, subjective opinion of a particular individual purportedly practicing the
 3 invention.”).
 4            And while Finjan argued to this Court that claims should be construed to preserve
 5 their validity (Ex. 1 at 68), the Federal Circuit has not adopted that position. Phillips v.
 6 AWH Corp., 415 F.3d 1303, 1327 (Fed. Cir. 2005) (“While we have acknowledged the
 7 maxim that claims should be construed to preserve their validity, we have not applied
 8 that principle broadly, and we have certainly not endorsed a regime in which validity
 9 analysis is a regular component of claim construction.”). In other words, claims should
10 be construed correctly, and if such a construction results in the claims being indefinite
11 then the claims are indefinite. For example, if a patentee acts as his own lexicographer
12 and defines a term in such a way that the term is indefinite, it would be error for a court
13 to “fix” the definition the patentee created to preserve validity. Elekta Instrument S.A. v.
14 O.U.R. Sci. Int’l, Inc., 214 F.3d 1302, 1309 (Fed. Cir. 2000) (finding that if the
15 construction of the claim is clear and renders the claim invalid, then the claim is invalid).
16 IV.        ARGUMENT
17                  “Small” Is a Term of Degree with No Intrinsic Evidence Supporting a
18                  Definitive Scope.
19            Because “small” is a term of degree, the intrinsic record must contain sufficient
20 information such that a skilled artisan would have “clear notice of what is claimed.” See
21 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1260 (Fed. Cir. 2014).
22 However, there is no intrinsic evidence for the meaning of “small.” For example, none
23 of the specifications include a standard of measurement for “small.” Input/Output, Inc.
24 v. Sercel, Inc., No. 5:06-CV-236, 2008 U.S. Dist. LEXIS 124418, at *71 (E.D. Tex. Apr.
25 28, 2008) (finding “small positive difference” indefinite “because the amount of
26 ‘smallness’ is subjective” when no standard of measurement was provided in the patent).
27 While some of the patents provide the examples of Java applets and JavaScript scripts as
28 examples of “Downloadables,” the specifications are devoid of any meaningful way to

                                                11                                   17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39425 Page 16 of
                                       21


 1 determine which applets or scripts fall within the scope of “small.”         Because the
 2 specifications of the asserted patents provide little context for “Downloadable” and no
 3 context or definition of “small,” the public has no indication as to which programs fall
 4 within (or without) the claims of the asserted patents and therefore no way to know if
 5 they are infringing the patents. See Innovative Display Techs. LLC v. Acer Inc., No.
 6 2:13-CV-522-JRG, 2014 U.S. Dist. LEXIS 118422, at *74 (E.D. Tex. Aug. 26, 2014)
 7 (finding indefinite “a pattern of deformities on one side of the sheet or film having a
 8 width and length that is quite small in relation to the width and length of the sheet or
 9 film” because “neither the examiner nor the patentee provided any indication of the
10 significance of the term ‘quite small’.”).
11            In cases where the term of degree “small” was found to be definite, the
12 specification gave explicit definitions of what qualified as small. See, e.g., Godo Kaisha
13 IP Bridge 1 v. Broadcom Ltd., No. 2:16-CV-134-JRG-RSP, 2016 U.S. Dist. LEXIS
14 155753, at *54 (E.D. Tex. Nov. 9, 2016) (finding “small” to be definite when the patent
15 defined a “small dielectric constant” as a dielectric constant “not greater than that of
16 silicon dioxide.”). However, the specifications of the asserted patents provide no such
17 precision—in fact, the four corners of the asserted patents do not use the word “small;”
18 instead that term comes from the incorporated-by-reference patents such as the ’962
19 patent, without which the asserted patents would lack written description support and
20 would have later filing dates. But even in the ’962 patent, the only reference to “small”
21 is included in the definition of “Downloadable” provided by the patentee. The word
22 appears nowhere else in the specification. Because the specifications of the patents do
23 not provide a meaningful limit on the scope of the term “small” such that a person of
24 skill in the art could understand what “small” meant, the term “Downloadable” is
25 indefinite. Halliburton Energy Servs., 514 F.3d at 1251.
26
27
28

                                                12                                 17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39426 Page 17 of
                                       21


 1                  Finjan’s Own Experts’ Disagreement on the Definition of “Small”
 2                  Further Demonstrates the Term Has No Definitive Scope.
 3            The Federal Circuit has “also authorized district courts to rely on extrinsic
 4 evidence, such as expert testimony.” Datamize, 417 F.3d at 1348. “The opinion of an
 5 expert can illuminate the meaning of an ambiguous term of degree.” Apple, Inc. v.
 6 Samsung Elecs. Co., 932 F. Supp. 2d 1076, 1082 (N.D. Cal. 2013) (citing Datamize, 417
 7 F.3d at 1353-54; Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1218 (Fed. Cir.
 8 1991)).
 9            None of Finjan’s experts could “illuminate” the meaning of the “ambiguous term
10 of degree.” Instead, their deposition testimony demonstrated precisely why the term is
11 ambiguous. When asked to define what “small” meant, the experts’ answers were
12 extremely varied, ranging from “a few megs … something that’s not multiple gigs or
13 really large” (Cole) to “less than 10 kilobytes” (Mitzenmacher), to “an application
14 program that would be smaller than something like Microsoft Word, which is hundreds
15 of megabytes in size” (Medvidović), to “on the order of … 5, 10 kilobytes, then
16 something on the order of gigabytes would be an example of something that’s not small
17 in that context.” (Goodrich). And when these ranges would apply, for some of Finjan’s
18 experts, included a temporal component. Thus, even Finjan’s own experts could not
19 agree on the appropriate scale for “small.”
20            If there were any lack of clarity that the term Downloadable is indefinite, Dr.
21 Cole’s trial testimony removed all doubt. At trial, Dr. Cole proffered an entirely new
22 opinion that the term “small” had nothing at all to do with the size of a Downloadable,
23 but instead depended solely on whether or not the file was installed and its function.
24 Thus, according to Dr. Cole, even a two terabyte file could constitute a “small
25 executable or application program” within the ambit of the ’844 patent, without regard to
26 computer speed or time of patent assertion. Dr. Cole’s trial testimony only contributed
27 greater uncertainty as to the scope of the term “small” because it created a chasm
28 between himself and Finjan’s invalidity expert, Dr. Goodrich. While Dr. Cole testified

                                               13                                  17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39427 Page 18 of
                                       21


 1 at trial that “installation” was the key, Dr. Goodrich, at his expert deposition, disagreed.
 2 He testified that Internet Explorer, an executable that is installed, “could be [a]
 3 downloadable or not, depending on what it’s being compared to.” See D.I. 478-8 at
 4 103:7-20.         Dr. Goodrich did not testify that Internet Explorer could never be a
 5 Downloadable because it is a file that is installed (as Dr. Cole testified). Instead, Dr.
 6 Goodrich testified that Internet Explorer could be a Downloadable but that one would
 7 have to compare the size of Internet Explorer to other files. Thus, even if Dr. Cole’s
 8 novel construction should be considered (and it shouldn’t), Finjan’s experts remain
 9 irreconcilably at odds regarding the scope of the term. That is the textbook basis for
10 finding a term indefinite.
11            Further proving the elusive and amorphous nature of the term, Dr. Goodrich
12 agreed that the term “small” is relative and context-dependent: “Small is a relative
13 term”.         The testimony of Finjan’s experts prove that “small” “might mean several
14 different things and no informed and confident choice is available among the contending
15 definitions.” That is precisely the scenario that Nautilus articulated as rendering a term
16 indefinite. See 572 U.S. at 911 n.8. Moreover, when asked “[i]f I wanted to avoid
17 infringing the ’844 Patent, and therefore, I was only going to scan files that weren’t
18 ‘small,’ at what level would I be allowed to start scanning and not violate the patent?”,
19 Dr. Cole responded at his expert deposition “I can’t give you an exact number. You’d
20 have to look at the context.” D.I. 478-5 at 169:1-10. And that indeed is the crux of the
21 matter. At trial, Dr. Cole further compounded that ambiguity by testifying that file size
22 doesn’t even matter, only whether or not the file was installed, despite at least another of
23 Finjan’s experts testifying that “installation” would not be the determining factor.
24            Given the irreconcilable definitions proffered by Finjan’s experts, a person
25 attempting to avoid infringement simply could not do so because neither the intrinsic nor
26 extrinsic evidence provides any guidance as to which files to be scanned would be
27 infringing and which would not. Infringement of this limitation is therefore an entirely
28 subjective enterprise, subject to the whims of whichever expert Finjan hires. Is it five

                                               14                                   17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39428 Page 19 of
                                       21


 1 kilobytes? Ten kilobytes? A few megabytes? Hundreds of megabytes? Less than three
 2 gigabytes? Two terabytes? No one knows! Not even Finjan’s own experts, who offer a
 3 range from 5,000 bytes to two terabytes. Given such a vast size range, and a potential
 4 unspecified temporal component to boot, the public could not possibly be expected to
 5 know. As such, the term “Downloadable” is indefinite because people of skill in the art
 6 cannot define the bounds of “small” such that the public can determine whether or not
 7 they infringe. See Oakley, 316 F.3d at 1340.
 8                  Finjan’s Previous Arguments Opposing Summary Judgment Fail to
 9                  Demonstrate a Material Issue of Fact.
10            Finjan’s arguments in opposition to ESET’s original motion for Summary
11 Judgment of Indefiniteness (D.I. 478) fail to raise a genuine material issue of fact.
12            First, Finjan argued that the Court had already determined that the term was
13 definite by providing a construction. As set forth above, the Court did not make that
14 determination during the claim construction phase, but clearly left that determination for
15 another day. At the summary judgment hearing, this Court agreed that the issue had
16 been properly preserved and that the Court had not previously ruled on the issue.
17 Declaration of Scott A. Penner in Support of ESET’s Renewed Motion for Summary
18 Judgment of Invalidity Based on Indefiniteness of the Term Downloadable, Ex. 1
19 (Summary Judgment Hearing Tr.) at 12:1-18.
20            Second, Finjan argued that ESET’s expert, Dr. Spafford, understood the definition
21 of “small” and therefore it could not be indefinite. D.I. 610 (“Opposition”) at 9-10. As
22 ESET previously explained, Dr. Spafford’s determination that some files may qualify as
23 “small” for the purposes of demonstrating invalidity does not demonstrate that one of
24 skill in the art would have understood what constitutes the boundary between “small”
25 and “not small.” Dr. Spafford did not opine that the term was definite nor did he opine
26 that there is a recognizable upper bound to “small.” To the contrary, Finjan did not even
27 ask Dr. Spafford what the term “small” meant in the context of a Downloadable during
28 his expert deposition. Dr. Spafford explicitly stated in his report that his analysis

                                                15                                   17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39429 Page 20 of
                                       21


 1 presumed that, “[f]or all terms not construed by the Court, [he] applied the constructions
 2 of the terms ascribed by Finjan in Finjan’s infringement contentions as best as [he had]
 3 been able to determine from those contentions.” D.I. 559-9 at ¶ 27. Dr. Spafford’s
 4 analysis was predicated on the ground that “if what Finjan’s experts’ claim does in fact
 5 infringe, then the same type of files would demonstrate invalidity.” Finjan’s contention
 6 is unsupported in the record and moreover fails to raise a genuine fact issue.
 7            Third, Finjan argued that “small” did not need numerical precision. Opposition at
 8 11-12. While mathematical precision is not required, there must be no more than “a
 9 modicum of uncertainty.” Nautilus, 572 U.S. at 910. Here, on the upper end of “small”
10 Finjan’s experts provide ranges that span 9 orders of magnitude (from mere kilobytes to
11 two terabytes). 5 That is more than “a modicum of uncertainty.”
12            ESET does not argue that the upper bound must be defined as a precise number of
13 bytes, but there must be something to fulfill the public notion function of the patent
14 claims. Id. (“[A] patent must be precise enough to afford clear notice of what is
15 claimed, thereby apprising the public of what is still open to them … To tolerate
16 imprecision just short of that rendering a claim ‘insolubly ambiguous’ would diminish
17 the definiteness requirement’s public-notice function and foster the innovation-
18 discouraging ‘zone of uncertainty’”); see, e.g., Abdou v. Alphatec Spine, Inc., No. 12-
19 CV-1804 BEN (RBB), 2014 U.S. Dist. LEXIS 163044, at *26-27 (S.D. Cal. Nov. 19,
20 2014) (finding the term “first surface” indefinite due to a “lack of clarity in these claims
21 leav[ing] the next inventor in the ‘zone of uncertainty,’ not knowing what is claimed and
22 what is still open.”).
23            Finjan’s ad hoc effort to resolve the problem by focusing on “installation” fails for
24 myriad reasons: (1) “installation” has nothing to do with the plain and ordinary meaning
25 of “small” which relates to size; (2) “installation” has no basis in the specification; (3)
26 Dr. Cole’s novel trial definition is completely unsupported (and indeed at odds) with his
27
   5
     When ESET filed its original motion, Finjan’s expert had testified at deposition to
28 ranges between 5KB and 3GB. At trial, Dr. Cole expanded the range to include a 2TB
   file.
                                         16                                   17cv0183
     45119387.2
 Case 3:17-cv-00183-CAB-BGS Document 806-1 Filed 08/21/20 PageID.39430 Page 21 of
                                       21


 1 expert report and deposition testimony; and (4) even Finjan’s own experts are insolubly
 2 at odds with one another with respect to Finjan’s new definition because Dr. Cole says
 3 any file that is “installed” cannot be “small” but Dr. Goodrich says that a file that is
 4 “installed” can be “small” depending on the size of other files. Finjan’s redefinition of
 5 the term “small” adds nothing but more ambiguity.
 6 V.         CONCLUSION
 7            For all of the foregoing reasons, this Court should grant summary judgment of
 8 invalidity based on indefiniteness of the term “Downloadable” in U.S. Patent Nos.
 9 6,154,844, 6,804,780, 8,079,086, 9,189,621, and 9,219,755.
10
11 Dated: August 21, 2020                   Respectfully submitted,
12                                          EVERSHEDS SUTHERLAND (US) LLP
13
14
15                                          /s/ Scott A. Penner
                                            NICOLA A. PISANO, CA Bar No. 151282
16                                              NicolaPisano@eversheds-sutherland.com
                                            JOSE L. PATIÑO, CA Bar No. 149568
17                                              JosePatino@eversheds-sutherland.com
18                                          JUSTIN E. GRAY, CA Bar No. 282452
                                                JustinGray@eversheds-sutherland.com
19                                          SCOTT A. PENNER, CA Bar No. 253716
                                                ScottPenner@eversheds-sutherland.com
20                                          12255 EL CAMINO REAL, SUITE 100
                                            SAN DIEGO, CALIFORNIA 92130
21                                          TELEPHONE:          858.252.6502
22                                          FACSIMILE:          858.252.6503
23                                          Attorneys for Defendants and Counter-Plaintiffs
                                            ESET, LLC and ESET, SPOL. S.R.O.
24
25
26
27
28

                                              17                                  17cv0183
     45119387.2
